Title: To James Madison from James Simpson, 24 December 1802 (Abstract)
From: Simpson, James
To: Madison, James


24 December 1802, Tangier. No. 53. Acknowledges JM’s 27 July, 22 Aug., and 21 Oct. letters. Circumstances have changed since the first two were written. Is pleased to learn that the president has approved his actions. Notes that his dispatch no. 51 enclosed a copy of Moroccan minister Selawy’s 20 Sept. letter. Encloses his answer and the minister’s reply. Confined his letter to the chief points of discussion and appears to have “so far succeeded as to impose silence regarding them in the reply; which with us in this Country is always understood to proceed from Conviction.” Selawy delayed answering until word was received of the emperor’s having reached Morocco. The emperor passes Ramadan in the capital and will probably not return to Fès until late February. Selawy remains at Fès as pasha and as the main intermediary between the emperor and the consuls. Doubts have arisen as to whether Selawy will retain power, but this cannot be known until the emperor returns. Until the point is settled “it is perfectly needless to … seek thro’ him any ratification of the Treaty.” As soon as the emperor’s decision is known, will pursue an explanation of Selawy’s 6 Aug. letter. Believes the knowledge that one or more warships are stationed off Morocco “is a far better security for permanent Peace than any promises, the best managed negotiation can obtain.” The only matter of public concern worth mentioning relates to the Tripolitan ship at Gibraltar. As reported in his dispatch no. 51, passports had been issued and Campbell promised to respect them. The ship’s captain declined leaving Gibraltar, lest he be detained, and complained to Hashash, who wrote Simpson. Notwithstanding his assurance that the ship would not be molested, “they chose to lay her up again” but retained the passports. The issue has not been touched on in any letter he has received from Selawy since his return to Morocco, as the emperor left the matter to Hashash. Hopes the gun carriages will arrive soon, although the emperor’s absence makes the delay “less material.” The ship from Larache has returned without prizes. The galleys at Tetuán will be ready to sail in season. Masts are still needed for the ships at Salé, which will be unable to sail unless naval stores arrive. Was concerned that the president chooses not to have a consular house built at Tangier at public expense. All countries but the U.S. have national houses. Had “long put up with a most sorry Residence hired of a Moor,” but could no longer live there. The Swedish consul has accommodated him with a small house. Besides being inconvenient, such housing is “very indecorous” for a person in his position. The house for which he told JM he offered four thousand ducats is still unsold. The emperor will be displeased if it is not taken. Any house purchased or built as a consular residence will be confirmed to the U.S. in perpetuity by the emperor. Advised JM that he had drawn two bills of $1,000 each on Gavino because the public funds which JM authorized Simpson to use had all been taken up the Mediterranean by Morris. Encloses accounts [not found] totaling $873.71 covering his exile from Tangier. The sum for Hashash was paid when Simpson asked that a frigate be prevented from leaving Larache until a reply was received to a letter Simpson was about to write to the emperor. “This with the Silver Tea Pot stated in the Account is all I have yet given him.” Must have money ready for Selawy should he send to receive the gratuity “he undoubtedly expects,” as this is the mode of doing things when a personal interview cannot be arranged. Has stated “only principal sums actualy paid” in his account and omitted many small payments, including loss and damage to furniture and household goods, estimated at $200. Murray’s offer to convey this dispatch on his return to the U.S. has encouraged him to write in particular detail. Has prepared the report JM requested on the relations of Morocco with other countries. A schooner arrived at Mogador from Salem “in the Summer of last year” and traded sugar, tea, and East Indian cloth for local produce. Believes this shipment will “encourage larger Speculations.” Morocco neither produces considerable quantities of goods acceptable in the U.S. nor provides an immediate market for American goods; therefore, “Trade on a large scale cannot be established.” Since trade will no doubt continue occasionally at Mogador, has appointed Peter Gwyn agent there.
 

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 1). RC 8 pp. Docketed by Wagner as received 2 May. For surviving enclosures, see nn. 3 and 13. Simpson probably also enclosed a 31 Dec. report of American ships trading at Moroccan ports in 1802 (ibid.), misdocketed by Wagner as received 2 May 1802.




   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:431–32, 507–8.



   
   See Simpson to JM, 28 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:602–3 and n.).



   
   Simpson enclosed a copy of his 4 Oct. 1802 letter to Mohammed ben Absalom Selawy (2 pp.), in which he repeated Mawlay Sulaiman’s promise of friendship made when he ratified the treaty between the U.S. and his father, reminded Selawy that the U.S. had sent gifts in 1798 which Simpson had delivered at Meknès, and enclosed a copy of a letter the emperor wrote to the president in September 1795 (not found; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:526–27). Simpson also enclosed a translation of Selawy’s 15 Nov. 1802 reply (2 pp.) announcing Mawlay Sulaiman’s safe arrival at Morocco (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:315).



   
   Mohammed Selawy (Ibn Abd al-Salam al-Salawi) was a black slave who had been trained at court and who began to deal with the European consuls in Tangier in 1797. He served as chief foreign minister from 1799 to 1815 and was eventually trusted by the emperor with the governance of all northern Morocco (Mohamed El Mansour, Morocco in the Reign of Mawlay Sulayman [Cambridgeshire, England, 1990], pp. 19, 20–21).



   
   See Simpson to JM, 12 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:475 and n. 1).



   
   See Simpson to JM, 28 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:602–3).



   
   For Simpson’s exile from Morocco, see John Gavino to JM, 28 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:347–48).



   
   See Simpson to JM, 3 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:542–44).



   
   See Simpson to JM, 16 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:398–99).



   
   See JM to Simpson, 20 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:141).



   
   See Simpson to JM, 19 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:49–50).



   
   See Simpson to JM, 15 Dec. 1802.



   
   Simpson enclosed a report (5 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:338–41) detailing the history and current state of Moroccan relations with Russia, the European nations, and the North African regencies.



   
   A full transcription of this document has been added to the digital edition.

